       Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 1 of 10. PageID #: 1




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

 JAMES SNYDERBURN,                        )
                                          )      CIVIL COMPLAINT
      Plaintiff,                          )
                                          )
 v.                                       )
                                          )      CASE NO. 3:19-CV-2222
 LEGACY ACQUISITION GROUP,                )
 LLC, and RUFUS FINLAYSON,                )
                                          )
      Defendants.                         )      JURY DEMAND
                                          )

                                     COMPLAINT

      Now comes JAMES SNYDERBURN (“Plaintiff”) complaining as to the conduct

of LEGACY ACQUISITION GROUP, LLC, (“LAG”) and RUFUS FINLAYSON

(“Finlayson”) (collectively, “Defendants”) as follows:

                                 NATURE OF THE ACTION

      1.      Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq.; the Ohio Consumer

Sales Practices Act (“CSPA”) under R.C. 1345.02 et seq.; and Ohio common law.

                                JURISDICTION AND VENUE

      2.      This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claims pursuant to 28 U.S.C. § 1367.




                                           [1]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 2 of 10. PageID #: 2




       3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial portion of the events giving rise to the claims occurred within this District.

                                           PARTIES

       4.     Plaintiff is a natural person residing in this District.

       5.     LAG is a third-party debt collector headquartered in the State of

California that regularly collects upon consumers in the State of Ohio.

       6.     LAG acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers at all times relevant to the instant action.

       7.     Upon information and belief, Finlayson participates in and oversees the

day-to-day debt collection activities of LAG, and Finlayson actively collects upon

consumer debts.

       8.     Finlayson is a natural person who, upon information and belief, resides in

the State of California.

                           FACTS SUPPORTING CAUSES OF ACTION

       9.     Plaintiff defaulted on a loan taken out for personal (not business)

purposes.

       10.    Earlier this year, Plaintiff began receiving calls and messages from LAG in

connection with collecting the purported debt.

       11.    Plaintiff received the following voicemail message from LAG:

       “This is an urgent message intended for an individual we have on file by
       the name James Snyderburn. Sir, my name is Agent James. I’m calling
       from [inaudible] Investigation Services, sir. I’m trying to get ahold of you

                                             [2]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 3 of 10. PageID #: 3




       in regards to a pending legal complaint. Now, there was a complaint that
       was filed against you. At this time, it is imperative that you or your
       attorney, assuming that you have one, make contact our legal department
       before the end of todays business day, sir. The phone number is 1-878-217-
       2189. Again, that’s 1-878-217-2189. There is a file number attached to this
       sir, you will need it, you or your attorney, whoever is calling on your
       behalf. Um, that is “V” as in Victor 579266. Again, that is that is “V” as in
       Victor 579266.

       Sir, it is imperative that we hear from you or your attorney before the end
       of todays business day. We had a couple failed attempts to notify you of
       this matter, so it is imperative that we hear from you. We have an address
       on file, too, that was given to us by the courts as well as this number. We
       got a 3705 Glenbar Court as well as a 660 [inaudible] Street, Apartment
       196. This is Ohio. We have a zip ending 44126. Failure to contact our legal
       department will deem information we have on file as being correct and
       our processors be dispatched out there to locate the [inaudible] file, so it is
       imperative that we hear from you. Thank you and enjoy your day.”

       12.    Plaintiff also received the following voicemail message from LAG:

       “This is an urgent message for a James Snyderburn. S-N-Y-D-E-R-B-U-R-
       N. Sir, we have legal documents going out to your job where you work as
       an inside sales rep at Fasternaugh Company. Looks like Monday between
       the hours of 10 and 1, we are going to be dispatched out there, James. Call
       the litigation office if you want to schedule a change of venue ‘cause you
       were available at your home address of 660 [inaudible] Street, Apartment
       180, 196 in Toledo, Ohio. You need to call them immediately, sir, at 833-
       781-8204.

       Again, James, we are going to go out to your job, Fasternaugh Company,
       where you are an inside sales rep Monday between the hours of 10 and 1.
       If you have questions or concerns, call them immediately 833-781-8204.
       Looks like its regarding a pending fraud investigation, sir. Call them and
       mention your case number: “V” as in Victoria dash 579266-OH. Once
       again, “V” as in Victoria dash 579266-OH. You have officially been
       notified on a recorded line, James.”

       13.    In another message, LAG’s employee, who identified himself as “Martin

Johnson,” threatened to file a lawsuit against Plaintiff if Plaintiff did not pay the

purported debt.

                                            [3]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 4 of 10. PageID #: 4




       14.    In another message, LAG’s employee, who identified himself as “Agent

Flounders,” called Plaintiff’s wife and left her a message falsely stating that someone

had filed fraud charges against Plaintiff. Agent Flounders further falsely stated that

LAG was going to going Plaintiff’s place of employment “tomorrow.”

       15.    Plaintiff retained counsel in this matter and LAG was aware that Plaintiff

had retained counsel. Nonetheless, LAG’s employee, who identified himself as “Martin

Johnson,” called Plaintiff after Plaintiff retained counsel.

       16.    On information and belief, LAG does not have the legal authority to file a

lawsuit against Plaintiff in order to collect the purported debt.

       17.    On information and belief, LAG does not actually intend to file a lawsuit

against Plaintiff in order to collect the purported debt.

       18.    On information and belief, the purpose of LAG’s illegal conduct, as

described in this Complaint, was to harass Plaintiff into paying the purported debt.

       19.    Upon information and belief, Finlayson oversaw LAG’s collection

activities regarding Plaintiff.

       20.    Upon information and belief, there exists a complete identity of interest

between LAG and Finlayson, such that it is in the interests of justice to pierce the

corporate veil.




                                             [4]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 5 of 10. PageID #: 5




         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       21.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       22.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       23.    Defendants are “debt collector[s]” as defined by § 1692a(6) of the FDCPA

because the principal purpose of their business is the collection of debts, and because

they use the instrumentalities of interstate commerce to do so.

       24.    In the alternative, Defendants are “debt collector[s]” under § 1692(a)(6)

because they regularly collect or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       25.    LAG and Finlayson identify themselves as debt collectors and are engaged

in the business of collecting or attempting to collect, directly or indirectly, default debts

owed, due, or asserted to be owed or due to others.

       26.    Employees and officers of debt collection agencies are themselves liable as

debt collectors where they “regularly engage[], directly or indirectly, in the collection of

debts,” including through “oversee[ing] compliance.” Kistner v. Law Offices of Michael P.

Margelefsky, LLC, 518 F.3d 433, 438 (6th Cir. 2008).

       27.    Finlayson is therefore liable for LAG’s violations of the FDCPA committed

under his supervision, including, on information and belief, the violations described in

this Count.

       28.    Further, Finlayson is liable for LAG’s wrongdoing because the corporate

veil the corporate veil should be pierced.



                                             [5]
       Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 6 of 10. PageID #: 6




      29.      The subject debt is a “debt” as defined by FDCPA § 1692a(5) because the

debt owed or due or asserted to be owed or due to another arises out of a transaction for

personal, family, or household purposes, being in this case a payday loan used for

personal purposes.

      30.      Defendants’ actions violated:

            a. § 1692b(6) and § 1692c(a)because LAG communicated with Plaintiff after

               LAG knew that Plaintiff was represented by an attorney with regard to

               the purported debt;

            b. § 1692d generally because LAG engaged in conduct, as set forth in this

               Complaint, the natural consequence of which was to harass, oppress, or

               abuse Plaintiff in connection with the collection of the purported debt;

            c. § 1692e, generally, because LAG made false, deceptive, and misleading

               representations or means in connection with the collection of a debt;

            d. § 1692e(1) because LAG’s employees made the false implication that it

               was affiliated with the United States by telling Plaintiff that he was being

               contacted by “Agent James” and “Agent Flounders”;

            e. § 1692e(2) because LAG made a false representation regarding the status

               of Plaintiff’s debt as being a lawsuit or by stating that “papers” had been

               filed in connection with this debt;

            f. § 1692e(4) because LAG made the false representation that it was going to

               arrest, imprison, or seize Plaintiff by going to his place of employment;



                                            [6]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 7 of 10. PageID #: 7




             g. § 1692e(4) because LAG threatened to take legal action that cannot be

                taken, or in the alternative, that LAG did not intent to take, namely filing a

                lawsuit against Plaintiff and going to Plaintiff’s place of employment to

                collect the purported debt or take other action;

             h. § 1692e(7) because LAG made the false implication that Plaintiff

                committed fraud in order to disgrace Plaintiff; and

             i. § 1692e(10) because LAG made multiple false representations and

                employed deceptive means, as fully described in this Complaint, in an

                attempt to collect the purported debt.

        COUNT II—VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       31.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       32.      The CSPA pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

       33.      Plaintiff is a “person” as defined by R.C. 1345.01(B).

       34.      Defendants are “supplier[s]” as defined by R.C. 1345.01(C). Taylor v. First

Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016), cert. denied sub nom. First

Resolution Inv. Corp. v. Taylor-Jarvis, 137 S. Ct. 398 (2016).

       35.      Debt collection is part of a “consumer transaction” as defined by R.C.

1345.01(A).

       36.      R.C. 1345.09(B) thus grants Plaintiff a private right of action against

Defendants for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

                                              [7]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 8 of 10. PageID #: 8




       37.    Defendants committed unfair or deceptive acts or practices in violation of

the CSPA, R.C. 1345.02(A), when Defendants engaged in acts and practices in violation

of the FDCPA as set forth above.

       38.    Such acts and practices have been previously determined by Ohio courts

to violate the CSPA, R.C. 1345.01 et seq. See, e.g., Kelly v. Montgomery Lynch & Assocs.,

Inc., No. 1:07-CV-919, 2008 WL 1775251, at *11 (N.D. Ohio Apr. 15, 2008) (“[A]ny

violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03”).

       39.    Defendants committed such actions after such decisions were available for

public inspection pursuant to R.C. 1345.05(A)(3).

       40.    Defendants actions therefore violated the CSPA, and Plaintiff is entitled to

compensation.

                            COUNT III— INVASION OF PRIVACY

       41.    Plaintiff realleges the above paragraphs as though fully set forth herein.

       42.    Ohio common law permits a cause of action for invasion of privacy where

one unreasonably intrudes, physically or otherwise, upon the solitude or seclusion of

another if the intrusion would be highly offensive to a reasonable person.

       43.    LAG intruded upon Plaintiff’s seclusion by calling Plaintiff’s wife and

disclosing information related to the collection of a debt.

       44.    Further, LAG intruded upon Plaintiff’s seclusion by calling Plaintiff’s wife

and falsely stating that Plaintiff was being investigated for fraud as well as falsely

stating that LAG was going to go to Plaintiff’s place of employment.

                                            [8]
        Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 9 of 10. PageID #: 9




       45.    LAG’s harassing conduct was highly offensive to Plaintiff.

       46.    A reasonable person would also be highly offended if a debt collector

called his/her spouse and 1) made allegations that the spouse was indebted to a third

party, 2) made allegations that the spouse had committed an illegal act, or 3) asserted

that a that debt collector was going to the spouse’s place of employment.

       47.    Plaintiff suffered actual harm in the form of emotional distress, anxiety,

and frustration as a result of Defendants’ conduct.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

as follows:

       a.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

       15 U.S.C. § 1692k(a)(2)(A);

       b.     Awarding Plaintiff actual damages, in an amount to be determined at

       trial, as provided under 15 U.S.C. § 1692k(a)(1);

       c.     Awarding Plaintiff costs and reasonable attorney fees as provided under

       15 U.S.C. § 1692k(a)(3);

       d.     Awarding Plaintiff $200 per violation of the CSPA, plus noneconomic

       damages up to $5,000 per violation in an amount to be determined at trial, plus

       reasonable attorney fees;

       e.     Awarding Plaintiff’s counsel an enhancement or multiplier of attorney

       fees pursuant to the CSPA;

       f.     Awarding Plaintiff actual damages, punitive damages, and attorney fees

       for Defendants invasion of privacy; and

                                           [9]
      Case: 3:19-cv-02222-JZ Doc #: 1 Filed: 09/25/19 10 of 10. PageID #: 10




      g.    Awarding any other relief as this Honorable Court deems just and

      appropriate.



A TRIAL BY JURY IS DEMANDED.


Dated: September 25, 2019

                                          By: s/ Geoffrey Parker
                                          Geoffrey Parker (0096049)
                                          HILTON PARKER LLC
                                          10400 Blacklick-Eastern Rd NW, Suite 110
                                          Pickerington, OH 43147
                                          Tel: (614) 992-2277
                                          Fax: (614) 427-5557
                                          gparker@hiltonparker.com




                                       [ 10 ]
